 

 

G. Jot | | cas f21-ov-c1pe isn Neem fae pee 1of4 \
ae} | Fond bBo nN
wating — Wa a ee a
Hk Prasttlad- Dold Tom BG Mv igh
= Dt Tirnay Genseal bitin PARR. a

 

[pa Tivo Hone Bialik obusttareydpace #8 Guy Uithins A eens

HY Cobbohic Morsitnion Hed O'are-St Poul-’5 chuck Y: I |

|#5 Mw Cnilterdtn

ttn 12 Trclade > whi Huddle ab a | an he
She Entry buy o ) a4, on Friday Y/QIAl ty Tichzemuthle, 9 ee

| FDL Howe» Plind Goh Hlgg “eral Uobiaoren ude Hen Dinh

 

 

 

 

a AF i . fee

__| We awk
Fy Fe Fi a Maske BE 1a Bs oF Tl cn he

 

OPH F, Meun Tle beUledins added act ean

-- P, ake, Dowdy Reo tare elle at [le 2 Cans Ha aud Yer
| Ortmg cel “yal To Te Lyen 5 jdome cl |

ee pat rik onts Peis ss ote ee Se

pos) F did nat Ta eter

     

 

See
Thom oft leor Honey leb-ne get, gut, he dratructel Fushteo et came
ORB Mm hontey— OFF TCer Masgutpe crite PD rect bee Ravn er am fon Ivmertor Bek

hn | Idewenl-tun Pro Hy} Poy In Hentrdonn, 1» Fas with & Black temoyyeoag tp py ith a
—_Upeee Derlyy Paar Cop Pn Gr om] Tle FT habe Ham Cop tnhroy ho fossa do

The Pee his hima bd Eternal a is ApLice Gur Mouls an dynbol sto Sbeve Comune

_! ae Bheals Vajintoak- pobre + dena i$ Pret hiws Steve heal

ede pote nik Pay etch "
wt Ven A Ble Olin fool) are

   

 

) goon)

tong

a

son liters Hare Binlly Srtred Moon) St0h2 dca Ya wi
Hh Huyoh girl hited. Pasty Sind 6223 her Cush Frito [0A Hifliondllans | Fark bl

" ar Cu Fei 5 contac Dacula 154 Hihindellcs Dove BAR Dn Slon SW

 

och + Lewrlisa Lubbtl tAsm hws oad Go) Y claps Ann ud » Stal ;
ud fryrynd Op Stes af rest je Prd 4 Tsated Leesa ~ in 81a pli al

 
